UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K Current Report Pursuantto Section13 or 15(d)ofThe Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 1, 2016 Senomyx,Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-50791 (Commission File Number) 33-0843840 (I.R.S. Employer Identification No.) 4767 Nexus CentreDriveSan Diego, California (Address of principal executive offices) 92121 (Zip Code) Registrant's telephone number, including area code:(858)646-8300 Not Applicable.(Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On December 1, 2016, Senomyx and PepsiCo, Inc. executed an amendment to the collaborative research agreement dated April 8, 2014 related to Senomyxs Salt Taste Program. Under the terms of the original agreement, as last amended in 2016, PepsiCo agreed to provide certain research funding for our Salt Taste Program with a focus on the identification of flavors with modifying properties intended to restore the desired salty taste in products with reduced salt through December 31, 2016. The amendment extends the research funding and the collaborative research period for an additional year through December 31, 2017. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SENOMYX, INC. By: /S/ CATHERINE C. LEE Catherine C. Lee VicePresident, General Counsel and Corporate Secretary Date: December 6, 2016
